Citation Nr: 0419654	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had active service from January 1955 to August 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision which 
denied service connection for residuals of frostbite of the 
feet.  


FINDINGS OF FACT

Frostbite of the feet was not shown during the veteran's 
active service, and he does not currently have residuals of 
frostbite of the feet.  


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
January 1955 to August 1958.  His service medical records do 
not refer to complaints of or treatment for frostbite of the 
feet.  On a medical history form at the time of the August 
1958 separation examination, the veteran checked that he did 
not have foot trouble.  The August 1958 separation 
examination report included a notation that the veteran's 
feet were normal.  

VA treatment records dated from April 2002 to August 2002 
show treatment for several disorders.  An April 2002 
treatment entry noted that the veteran was seen for an 
initial history and physical.  The examiner reported that the 
veteran's extremities were well formed and that peripheral 
pulses were present.  The examiner stated that there was no 
deep tendon edema and that the veteran's feet were without 
lesions.  It was also noted that the veteran indicated that 
he had a chronic tingling sensation in both feet.  The 
assessment included probable diabetes mellitus type II, 
probable peripheral neuropathy, and mild venous stasis.  

In his December 2002 notice of disagreement, the veteran 
reported that he suffered bilateral frostbite of the feet 
during service while he was in Korea.  He stated that the 
frostbite occurred during the wintertime when he had to 
perform guard duty at night for seven nights straight with no 
breaks in duty.  

A January 2003 VA treatment entry noted that the veteran was 
seen for complaints including lower leg cramps.  The 
assessment included diabetes mellitus.  

The veteran underwent a VA podiatry examination in March 
2003.  The examiner noted that a review of the medical 
records revealed no documentation of frostbite.  The veteran 
reported that his feet were frozen while on guard duty when 
he was stationed in Korea during service.  He stated that 
everyone was required to perform seven days of guard duty and 
that if for some reason a day was missed, they were required 
to start all over again.  The veteran indicated that while on 
guard duty the temperatures fell below zero degrees and that 
even though he felt his feet were frozen, he was not able to 
leave his post until he completed his seven days of duty.  He 
noted that his boots got wet and that his feet were frozen.  
The veteran stated that on several occasions he went to sick 
call, but that he was told that there was nothing wrong and 
he was sent back to work.  He noted that when he was exposed 
to cold weather, his feet turned red and sometimes purple.  
The veteran indicated that only his legs and feet were 
affected.  He stated that he did go to a doctor, but that he 
did not receive any treatment.  The veteran reported that he 
was currently experiencing tingling, burning, and numbness in 
his feet.  He also indicated that his feet felt cold all the 
time, that his feet would sweat a lot, and that cold weather 
made his condition worse.  The veteran noted that he had a 
hard time getting up because his legs and feet felt numb and 
that he did not have control over them.  He indicated that he 
would have to wait some time before he would get his strength 
back.  He denied that he had received any current treatment 
for his foot condition.  It was noted that he had a history 
of diabetes.  

The examiner reported that the dorsalis pedis artery pulse 
was +1/4 and barely palpable on the right foot and the left 
foot and that the posterior tibial artery pulse was +1/4 and 
barely palpable on the right and left foot.  The examiner 
noted that the capillary filling time was less than 5 seconds 
to all of the digits and that the epicritic sensations were 
absent in both feet.  It was noted that the veteran was not 
able to feel the 5.07/10 gm monofilament and that the deep 
tendon reflexes were decreased bilaterally.  The examiner 
stated that the skin texture was thin and shiny and that 
pigmentary changes were noted on both feet and legs.  It was 
reported that varicose veins were also shown on both feet and 
ankles and that no hair growth was noted.  The examiner 
stated that the nails on both feet were elongated, thickened, 
yellowish-white, and discolored.  There were no skin lesions 
or ulcerations noted and there was no pedal edema.  The 
examiner indicated that the range of motion of both ankles 
was within normal limits and pain free.  It was noted that 
there were no bony deformities or abnormalities on either 
foot and that the veteran was able to walk on the tips of his 
toes with a lot of difficulty.  He was not able to walk on 
his heels.  The examiner stated that the muscle evaluation 
was normal (+4/5) for all the dorsiflexors, plantar flexors, 
adductors, abductors, invertors, and evertors of both feet.  
It was noted that the veteran had a slow and antalgic gait.  

The diagnoses were onychomycosis, right foot and left foot; 
varicose veins right foot and left foot with pigmentary 
changes; peripheral neuropathy right foot and left foot; and 
antalgic gait.  The examiner commented that the veteran's 
foot symptoms "could be" attributed to a residual of 
frostbite because such symptoms were also seen in patients 
with residuals of frostbite, but because of the lack of 
documentation while in the service and the lack of 
documentation after service, he could not make a definitive 
diagnosis on frostbite.  The examiner noted that the 
veteran's current symptoms of the feet could also be 
attributed to his history of diabetes.  

A March 2003 radiological report, as to the veteran's feet, 
indicated, as to an impression, that there were degenerative 
changes involving the feet as described.  

VA treatment records dated from June 2003 to July 2003 refer 
to continued treatment.  A June 2003 entry noted that the 
veteran was seen for painful mycotic nails, bilaterally, and 
for diabetic foot care.  It was noted that he underwent 
toenail debridement and that diabetic foot care was 
discussed.  A July 2003 entry indicated that the veteran 
complained of nocturnal leg cramps.  The assessment was 
diabetes, stable, and leg cramps.  

II.  Analysis

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  This was provided to the veteran in June 
2003.  The communications from the RO to the veteran 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the notice provided, the U.S. 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) and 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

Based on a review of the record, it appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  The veteran in this case clearly knows 
the evidence he must submit to prevail in this claim, as 
indicated by the evidence he has submitted.  In July 2003, 
the veteran clearly states that he has no medical treatments 
to report.  Further, the RO has clearly indicated to the 
veteran the evidence it has obtained. 

Regarding any additional medical records that may, or may 
not, exist, and the duty to assist, it is important for the 
veteran to understand that the critical issue in this case is 
whether he currently has the residuals of frostbite 
associated with service in the 1950's.  Thus, additional past 
medical records from several years ago indicating treatment 
for a foot condition, even if they were obtained, would not 
provide a basis to grant the veteran's claim.  Simply stated, 
if the veteran is found not to have the residuals of 
frostbite today, medical treatment records from years ago 
that only indicates treatment for his current foot problems 
decades after service and make no reference to frostbite or 
military service will not provide a basis to grant this 
claim.  Thus, further efforts to locate additional medical 
records from years ago, even if they existed, are not found 
to be warranted.   

As noted in Pelegrini, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  However, as provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
(agency of original jurisdiction, in this case, the RO) 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.   See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 421.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The service medical records from the veteran's January 1955 
to August 1958 active duty, show no complaints, findings, or 
diagnosis of frostbite of the feet or residuals.  Post-
service VA treatment records show treatment for foot 
complaints and diagnoses including peripheral neuropathy.  
There is no diagnosis of residuals of frostbite of the feet.  
The March 2003 VA podiatry examination report related 
diagnoses including, onychomycosis of the feet, varicose 
veins of the feet, and peripheral neuropathy of the feet.  
The examiner commented that the veteran's foot symptoms 
"could be" attributed to a residual of frostbite because 
such symptoms were also seen in patients with residuals of 
frostbite, but because of the lack of documentation while in 
service and the lack of documentation after service, he could 
not make a definitive diagnosis on frostbite.  The examiner 
also noted that the veteran's current symptoms of the feet 
could be attributed to his history of diabetes.  The Board 
observes that although the examiner noted that the veteran's 
symptoms "could be" attributed to residuals of frostbite of 
the feet, he could not make such diagnosis based on the 
documentation of record.  Therefore, residuals of frostbite 
of the feet have not been currently diagnosed.  Clearly, 
negative evidence against this claim.

The Board does not dispute the severe conditions the veteran 
served during his military service in Korea.  The weight of 
the credible medical evidence demonstrates, however, that the 
veteran does not currently have residuals of frostbite of the 
feet that occurred during his active service.  Even assuming 
there was an episode of frostbite of the feet during service, 
the medical evidence shows no current residuals of frostbite 
of the feet.  One requirement for service connection is the 
presence of a current claimed disability.  Degmetich v. 
Brown, 104 F.23d 1328 (1997).  The evidence indicates no 
present residuals of frostbite of the feet, and thus service 
connection is not warranted.  

The veteran has alleged that he has current residuals of 
frostbite of the feet, but as a layman he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Simply stated, the veteran does not have the 
medical expertise to diagnose the etiology of his currently 
bilateral foot disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board concludes that claimed residuals of frostbite of 
the feet were neither incurred in nor aggravated by active 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for residuals of frostbite of 
the feet must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for residuals of frostbite of the feet is 
denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



